Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed June 30th, 2022 overcome the following rejections/objections:
Objections to Claims 7-9 and 14,
Rejection of Claim 15 under 35 U.S.C. 112(a), and 
Rejection of Claims 4 and 15 under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments, filed June 30th, 2022, with respect to Claims 1-6 and 9-20 have been fully considered and are persuasive.  The rejection of Claims 1-6 and 9-20 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-22 allowed.
The following is an examiner’s statement of reasons for allowance:
The claim requires the simulation and removal of a digital tissue image artifacts. The simulation of the artifact requires adding beads of known sizes to a physical slide and acquiring a digital image of the slide with the beads. The optical pattern of the digital image around the bead is obtained and a program that simulates the optical pattern is generated based on an identified function of the optical pattern. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. The previously relied upon art (Agostinelli et al.) generated simulated artifacts based on characteristics commonly seen in computed tomographic techniques and removed them with machine learning processes. 
Other previously relied upon art (Svoboda et al.) discloses that blur artifacts and out-of-focus artifacts for digital tissue images are known in the art and can be simulated and removed by machine learning processes. However, Svoboda is silent on how to generate the program to simulate blur and out-of-focus artifacts. While Svoboda discloses the generation of synthetic phantoms for image acquisitions, the synthetic phantoms are used as models for target objects rather than artifact generation and simulation.
 Furthermore, other relevant art shares the same characteristics as Svoboda where the art is silent on the methodology to generate the program to simulate these artifacts. Therefore, the methodology to generate the claimed invention’s “image-artifact-generation logic” is a distinguishing feature over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668